Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered November 20, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There was probable cause for defendant’s arrest, because a police officer saw him engage in what the officer reasonably believed to be a drug transaction (see People v McRay, 51 NY2d *513594, 603-604 [1980]). The record establishes that, in a notorious “drug marketplace” (id. at 604), the officer saw the transfer of a shiny object that he recognized, based on his experience, to be drug packaging, and not that he merely saw an unidentified object that he assumed to be drugs because of the character of the location. The record also supports the court’s alternative finding that the officer recovered a handgun through a legitimate self-protective measure based on reasonable suspicion and concern for his safety. Concur—Saxe, J.E, Sweeny, Moskowitz, Acosta and Richter, JJ.